Mr. Presiding Justice Mack delivered the opinion of the court. Plaintiff sued her father for $303.50 loaned to him. He claimed that it was his own money. In addition he claims by way of set-off for board and lodging furnished the plaintiff. No controverted questions of law are presented by this record. We agree with the conclusions of the trial judge, to whom the cause was submitted without a jury, that a preponderance of the evidence sustains plaintiff’s claim and fails to sustain defendant’s set-off. Affirmed.